Citation Nr: 0608502	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to service-
connected pleurisy.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to an increased disability rating for 
residuals of pleurisy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1945 to August 
1946.

This case came before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Washington, D.C., 
that denied the above claims.

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, in September 2004.  In a 
February 2006, the veteran's was awarded an increase in his 
rating for residuals of pleurisy from zero to thirty percent.  

In a March 2006 informal hearing presentation, the veteran's 
representative requested development of a claim of clear and 
unmistakable error in the initial decision which denied 
service connection for pes planus.  That matter has already 
been addressed in the claims folder.  Nonetheless, the 
request is referred to the RO for appropriate action.  

The undersigned Veterans Law Judge granted the veteran's 
motion to advance the case on the docket.  



FINDINGS OF FACT

1.  Evidence of record establishes a reasonable doubt that 
the veteran's service-connected pleurisy is related to his 
current bronchiectasis and COPD.

2.  The veteran's pes planus preexisted active duty and did 
not increase in severity during active duty.

3.  The veteran's service-connected residuals of pleurisy are 
manifested by not more than Forced Expiratory Volume in one 
second (FEV-1) between 56 and 70 percent predicted, Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) between 56 and 70 percent, or Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) between 56 and 65 percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bronchiectasis and chronic obstructive pulmonary disease 
(COPD) with emphysema have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The veteran is not entitled to service connection for pes 
planus.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2005).

3.  The criteria for an increased rating for residuals of 
pleurisy, currently rated as 30 percent disabling, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6732-6845 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in April 2001, September 2003 and 
September 2004, as well as by means of the discussion in the 
November 2002 statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOC) issued in July 
2003 and February 2006.  He was advised of what was required 
to substantiate his claims and of his and VA's 
responsibilities regarding his claim.  He was also asked to 
submit information and/or evidence, which would include that 
in his possession, in support of his claim.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The April 
2001 letter provided information about the VCAA as to the 
claim for service connection for a bilateral foot condition.  
The September 2003 and September 2004 VCAA letters address 
all three issues on appeal.  To any extent that the veteran 
was not provided full and adequate notice prior to the 
adjudication of his claim, it is harmless error as all 
evidence submitted was considered by VA in the February 2006 
SSOC.  There is no indication that the outcome of the case 
has been affected.  VA has provided the appellant a 
meaningful opportunity to participate effectively in the 
processing of his claims.  See Mayfield v. Nicholson, 19 Vet. 
App 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, as to the two claims not being 
allowed, the VCAA notice to the veteran did not include the 
type of evidence necessary to establish a disability rating 
or effective date for pes planus, while it did include the 
type of evidence necessary to establish an increased rating 
as to the pulmonary claim.  Despite the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Inasmuch as the rating for the 
pulmonary disorder is effective from the date of claim, the 
Board finds no prejudice as to the inadequate notice as to 
effective dates.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159(c) (2005).  
The record includes service medical records for the veteran's 
service.  He has not indicated any additional treatment 
records are outstanding.  Private treatment records 
identified by the veteran have been obtained.  The Board 
finds no indication of any additional pertinent, outstanding 
private medical evidence specifically identified by the 
veteran that has not been requested, nor is there any 
indication that additional outstanding Federal department or 
agency records exist that should be requested in connection 
with the claim adjudicated in this decision.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2005).  Evidence submitted by the veteran at his Central 
Office Board Hearing before the undersigned Veterans Law 
Judge in May 2004 was accompanied by a waiver of RO review.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Examinations were conducted in January 2001 and 
August 2005.  Thus, the Board finds that no additional action 
is necessary as to these claims.




II.  Service Connection

COPD

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2005).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records are negative for any findings of 
COPD.  The veteran was, however, diagnosed as having pleurisy 
during service.  Medical evidence, including both the 2001 
and 2005 respiratory VA examinations and the records of Dr. 
Tsou, establishes that the veteran currently has 
bronchiectasis and COPD with emphysema.  In January 2001, a 
VA examiner concluded that it was not likely that COPD was 
secondary to the veteran's old pleurisy.  In December 2002, 
Dr. Tsou stated that the veteran's bronchiectasis was 
probably the result of his in-service pneumonitis and 
empyema.  In August 2005, the VA examiner stated that:  "The 
veteran's bronchiectasis is very likely related to the bout 
of pneumonia with pleurisy and empyema" in service.  "In my 
opinion some of his chronic obstructive pulmonary disease is 
related to his bronchiectasis but I think it is less likely 
that his pulmonary emphysema is related to his bronchiectasis 
or the severe bout of pneumonia he had in the military."  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board finds that 
while the evidence is not irrefutable, there is certainly a 
doubt raised in this case which must be resolved in his 
favor.  See 38 C.F.R. § 3.102.  The evidence of record 
suggests that there is a causal relationship between the 
veteran's current bronchiectasis and COPD and his pleurisy.   
Thus, service connection is warranted for his bronchiectasis 
and COPD with emphysema.


Pes Planus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  A veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111.  

Service medical records show that the veteran was diagnosed 
as having bilateral pes planus, second degree, when he 
entered service.  As this disability was specifically noted 
on entrance examination in July 1945, the veteran is not 
entitled to the presumption of soundness.  Thus, the critical 
question in this claim is whether the pre-existing pes planus 
was aggravated in service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

The veteran performed regular duty from October 1945 to 
January 1946.  Thereafter, he was on restricted duty due to 
his pleurisy until discharge in August 1946.  In a June 1946 
treatment record, the veteran complained of numbness and 
tingling of his feet an ankles and weakness on exertion.  
Physical examination showed no tenderness of the feet and the 
veteran was able to distinguish between sharp and dull 
objects over the entire plantar surface of both feet.  

On his original claim form filed in September 1946, the 
veteran reported trouble with his feet, they were numb, 
tender and painful.  

An April 1947 VA examination report reveals bilateral flat 
feet, but no hallux valgus or calluses, an no complaints 
related to the flat feet.  

In June 1947, Robert Morris Wylie, M.D. reported that in 
March 1946 (during service), the veteran had tender and 
painful feet which limited his ability to walk or exercise 
much.  

VA examination for evaluation of pes planus performed in 
August 2005 reflects a review of the service medical records 
and the claims folder.  The examiner noted the veteran's in-
service pes planus and the veteran's report that his feet 
worsened during his military duty as a messenger prior to 
discharge in 1947.  The examiner also noted current mild pes 
planus, along with mild foot discomfort due to keratosis 
plantar aspect.  The examiner, following examination, 
concluded that the veteran's pes planus was most likely from 
normal progression of the disease, and that the short time in 
the service was very unlikely to have affected the course of 
the veteran's pathology of either foot.  

No medical evidence has been presented showing that the 
veteran's preexisting pes planus increased in severity during 
active duty.  Although it appears that the veteran's 
condition may have been symptomatic in 1946, there is no 
medical evidence suggesting that it was aggravated.  To the 
contrary, on examination in June 1946 there was no tenderness 
of the feet and the veteran was able to distinguish between 
sharp and dull objects over the entire plantar surface of 
both feet.  While Dr. Wylie stated in March 1946 that the 
veteran had tender and painful feet which limited his ability 
to walk much, he did not provide any specific findings 
pertaining to the veteran's feet.  More importantly, after 
review of the claims folder in August 2005, the VA examiner 
stated that the short time in the service was very unlikely 
to have affected the course of the veteran's pathology of 
either foot.  Therefore, the Board concludes that the 
presumption of aggravation is not raised.  See Verdon v. 
Brown, 8 Vet. App. 529, 537 (1996); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) (intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition must 
have worsened.)  

Even assuming that pes planus did increase in severity during 
active duty, there is clear and unmistakable evidence 
(obvious or manifest) rebutting the presumption of 
aggravation.  Specifically, the VA examiner in August 2005 
also concluded that the veteran's pes planus was most likely 
from normal progression of the disease.  

Contrary to the veteran's contention that he has bilateral 
pes planus that is related to his service, there is no 
competent medical evidence of a relationship between such 
current disability, which pre-existed service, and service.  
While the veteran is competent to describe the symptoms that 
he experiences, his statements are without significant 
probative value in regard to the issue at hand, as he has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim for service 
connection for bilateral pes planus, and it must be denied.


III.  Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

As discussed below, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  The preponderance is against the claim, and it must 
be denied.

The veteran seeks a higher rating for his residuals of 
pleurisy.  The veteran was granted service connection for 
this condition in 1947.  The veteran had been rated 
noncompensable since 1947, and his claim for increase was 
received in 2000.  An increased rating to 30 percent, 
effective from February 2000, was granted based on the 
current claim.  

Under current rating criteria, 38 C.F.R. § 4.97, Diagnostic 
Code 6732 (pleurisy, TB, active or inactive) (2005), the 
condition is to be rated under 38 C.F.R. § 4.88c or 4.89, 
whichever is appropriate.  38 C.F.R. § 4.89, in relevant 
part, provides that after 11 years, a veteran is rated 
noncompensable in the absence of a schedular compensable 
permanent residual.  

VA examinations in 2001 and 2005, as well as private 
treatment records, show no active pleurisy at any time after 
1947.  See 38 C.F.R. § 4.97, Diagnostic Code 6732.  Thus, the 
veteran must demonstrate a scheduler compensable residual in 
order to warrant an increased rating.  The Board observes 
that findings in treatment records from Inova Mount Vernon 
Hospital, Georgetown University Hospital, Edward Tsou, M.D., 
and Carl Bon Tempo, M.D., show treatment for a variety of 
respiratory problems during the time relevant to this claim.  
These include moderate severe airway obstruction, COPD, 
bronchiectasis, emphysema, and right base scarring secondary 
to pleurodesis with shortening of breath on exertion.  These 
findings are consistent with those noted in the 2001 and 2005 
VA examination.  Considering of all of these findings, 
however, as will be explained, the Board finds no basis on 
which to grant an evaluation in excess of 30 percent for the 
veteran's service-connected pulmonary disorder.  

The RO has evaluated the veteran's residuals of pleurisy at 
the 30 percent rate under 38 C.F.R. § 4.97, Diagnostic Code 
6845 for chronic pleural effusion or fibrosis.  The Board 
notes that service connection for COPD has been granted in 
this decision as secondary to pleurisy.  When there are 
coexisting respiratory conditions, 38 C.F.R. Section 4.96 
states that ratings under diagnostic codes 6600 through 6817 
and 6822 through 6847 will not be combined with each other.  
Where there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other nor with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  

Pleural cavity injuries and other disorders under Diagnostic 
Codes 6840 through 6845 are evaluated under a general rating 
formula for restrictive lung disease.

Under the rating criteria, restrictive lung disease is 
primarily rated according to the degree of impairment on 
pulmonary function tests (PFTs).  A 30 percent rating is 
warranted where pulmonary function testing reveal that Forced 
Expiratory Volume in one second (FEV-1) is 56 to 70 percent 
predicted; Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is 56 to 70 percent; or where 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 56 to 65 percent 
predicted.  The next available rating above 30 percent is a 
60 percent rating, which is warranted where pulmonary 
function testing reveal that Forced FEV-1 is 40 to 55 percent 
predicted; FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6845 (2005).  

Neither the VA examination report in 2001 or in 2005 reflects 
PFT findings warranting an evaluation of 60 percent.  
Moreover, the findings in the private treatment records do 
not warrant an increased rating, and overwhelmingly place the 
veteran squarely within the 30 percent criteria.  
Specifically, private records show PFTs in November 2002 
including FEV1 at 56% and FEV1/FVC at 68%.  Although DLCO was 
at 54% in November 2002, this was a pre-bronchodilator 
finding.  The comments to the rating criteria indicate the 
intent to utilize results post-therapy, which is the standard 
basis for comparison of pulmonary function.  See 61 Fed. Reg. 
46,6720, 46,723 (Sept. 5, 1996).  In any event, DLCO was 77% 
in November 2003 and 64% in August 2004, both pre-
bronchodilator.  The examination in August 2005 yielded the 
following results: FEV1 was 57.6% and FEV1/FVC was 63%.  
These show that the veteran is appropriately rated at 30 
percent.  

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing all 
pertinent provisions, however, the Board can find no basis on 
which to assign a higher or separate evaluation.

In conclusion, the criteria for an increased rating in excess 
of 30 percent have not been met.  The benefit of the doubt 
rule has been considered and applied where appropriate in 
this matter.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds, as did the RO in its February 2006 
SSOC, that referral of the claim for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of service-connected disability.  In the absence of 
evidence presenting such exceptional circumstances, the claim 
is not referred for consideration of an extraschedular 
rating; his disabilities are appropriately rated under the 
schedular criteria.


ORDER

A disability rating for residuals of pleurisy in excess of 30 
percent is denied.

Service connection for bronchiectasis and COPD with emphysema 
is granted.

Service connection for pes planus is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


